DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8-17 are pending in this application.
Claims 1 and 14 are amended.
Claim 7 is cancelled.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-6, 8-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record in combination does not disclose the limitation: A method for controlling a relay, said relay having a relay contact, the method comprising the steps of: switching as an opening operation or as a closing operation at said relay is temporally captured with respect to an accurate opening or an accurate closing of said relay contact in comparison with a switching voltage zero crossing of a switching voltage to be switched, determining a period between control of said relay using a switching trigger signal and an actual opening or an actual closing of said relay contact with stopping or starting of a switching current flow as a switching delay, monitoring said switching voltage to be switched by said relay, after enabling a command to switch, controlling said relay to switch using said switching trigger signal in a manner moved forward in terms of time by said switching delay such that the opening operation is carried out alternatively and continuously after the end of the positive half-cycle, then after the end of the negative half-cycle, and then again after an end of another positive half-cycle in a repetitive manner, and such that the closing operation is carried out alternately and continuously after the end of the positive half-cycle, and then after the end of the negative half-cycle, and then after the end of the another positive half-cycle in a repetitive manner. Claims 2-6, 8-17 are allowed based on their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644. The examiner can normally be reached M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BART ILIYA/Examiner, Art Unit 2839                                                                                                                                                                                                        




	/THIENVU V TRAN/                                                                   Supervisory Patent Examiner, Art Unit 2839